Citation Nr: 1726097	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  10-41 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a left foot condition. 

2. Entitlement to service connection for a left ankle condition, to include as secondary to a left foot condition.

3. Entitlement to service connection for a right ankle condition to include as secondary to left foot and left ankle conditions.


REPRESENTATION

Appellant represented by:	Berry Law Firm, John S. Berry 


ATTORNEY FOR THE BOARD

R. Ballard Jr., Associate Counsel


INTRODUCTION

The appellant is a Veteran who served in the Army from March 1981 to February 2017. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and September 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In an October 2010 VA Form 9, the Veteran requested a videoconference hearing in front of a member of the Board.  In a December 2015 letter, the Veteran's attorney stated the Veteran wished to withdraw his hearing request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the issues of service connection for left foot and ankle disabilities, the Board finds that additional development is necessary prior to issuing a decision on appeal.  The Veteran has argued that he incurred an injury to his left foot in service when he step into a pothole which caused his current left foot and ankle disabilities.  

Service treatment records (STRs) include a March 1981 induction examination report which indicates the Veteran's feet were considered "normal" upon enlistment.  STRs of April 1981 show treatment for plantar fasciitis.  An April 1981 Entrance Physical Standard Board Proceedings Report states that the Veteran was in his third week of training and complained of pain, stiffness, and swelling in the bottom of both of his feet.  The report further notes he had been seen at foot-sick-call on several previous occasions, but treatment had failed to alleviate his symptoms. The Veteran was noted to have severe calcaneal valgus with tenderness along the plantar fascia and was diagnosed with symptomatic flat feet.  The examiner noted that on the induction physical his feet were noted as being normal, however they were "obviously flat" at that time. 

Post service private treatment records show diagnoses of arthritis of the left talonavicular joint (see January 2009 private records form C. D., D.P.M. (Dr. D) at Associated Foot Surgeons of O'Fallon) as well as osteochondritis dissecans, tendonitis and ankyloses of the ankle (See September 2015 DBQ).   In January 2009, Dr. D. advised that Veteran that his condition was not a congenital malformation, but rather a "posttraumatic osteo arthritic process most likely attributed to the injury he sustained while in military service" based on the Veteran's history.  Additional private treatment records of January 2009 note findings of left foot flat arch and right foot slight arch.  

In September 2010, a VA physician provided an opinion that the Veteran had pre-existing pes planus with no documented injury in service and no continuity of symptomatology related to the left foot or ankle since service.  He stated that osteoarthritis in the talar-navicular area developed in more recent past.  This opinion is inadequate for appeal purposes as there is no indication of the evidence considered in providing the opinion.  Moreover, it lacks a full rationale.  

The Board also notes there is conflicting evidence on record as to whether the Veteran's left flat foot pre-existed service as well as to the etiology of the currently diagnosed left foot and ankle disabilities.  Therefore, a new examination and opinion are needed prior to deciding claim.  

With regard to the Veteran's claim for service connection for a right ankle condition to include as secondary to left foot and left ankle conditions, the claim was denied by a September 25, 2015 rating decision. The Veteran disagreed with the decision on September 28, 2015 via a notice of disagreement (NOD) and a subsequent October 18, 2015 addendum to the NOD. The Veteran's representative also submitted a request for an SOC in October 2016. A statement of the case (SOC) has not yet been furnished. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26 (2014).  A remand is therefore required so that a SOC can be issued with respect to that issue. The Board acknowledges that this is a paperless appeal and that, in some instances, the AOJ may be in the process of adjudicating outstanding claims. In cases where it is clear from a review of the claim file that the AOJ is actively working on a pending issue the Board will not assume jurisdiction of the issues. However, a review of the claim file shows that the RO has taken no action with regards to this issue since the Veteran disagreed with the denial of service connection over a year and a half ago. Therefore, the Board finds that a remand for a SOC is necessary in this case.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for the Veteran to undergo a VA examination by a qualified examiner. The entire claim file must be made available to the examiner for their review and the examination report must indicate that the claim file was reviewed in conjunction with the report.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

After a full examination of the Veteran, the examiner is asked to provide a medical opinion on the following:

a) Whether the Veteran has a current left foot and left ankle disability and what those disabilities are. The examiner is asked to consider and comment on, as appropriate, Dr. D.'s January 2009 and September 2015 diagnoses of posttraumatic osteo arthritic process, osteochondritis dissecans to include osteochondral fracture, tendonitis, and ankyloses of the ankle, and subtalar or tarsal joints. 

b) Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any of the Veteran's currently diagnosed left foot and left ankle disabilities had their onset during military service or is otherwise related to service, to include the Veteran's allegations of an injury by stepping in a pot hole within his first three weeks of basic training. 

c) The examiner should also provide an opinion as to whether there is clear and unmistakable evidence that the Veteran's bilateral flat feet pre-existed service.  If the Veteran's bilateral flat feet clearly and unmistakably pre-existed service, is it clear and unmistakable that the Veteran's pre-existing flat feet disability WAS NOT aggravated in service.  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service, or that it is clear and unmistakable that any increase in disability was due to the natural progress of the pre-existing condition.

The examiner should comment, as appropriate, on Dr. D.'s January 2009 finding that the Veteran's condition was not a congenital malformation, and the April 1981 STR Entrance Physical Standard Board Proceedings report which states that on the Veteran's "induction physical his feet were noted as being normal, which they are obviously flat." 

For each opinion, the examiner must provide a complete rationale, based on examination findings, historical records, and medical principles, for all opinions expressed. If the examiner determines that the opinion sought cannot be given without resorting to speculation, (to satisfy legal requirements) the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the requisite knowledge or training). 

2. After completion of the aforementioned, the AOJ should readjudicate the issues of service connection for a left foot condition and a left ankle condition. If the benefit sought on appeal is not granted, then the AOJ should provide the Veteran with a supplemental statement of the case and afford him the appropriate opportunity to respond thereto. Thereafter, the case must be returned to the Board for further appellate review. 

3. Furnish the Veteran with a Statement of the Case on the issue of entitlement to service connection for a right ankle condition to include as secondary to left foot and left ankle conditions. If this appeal is perfected, return the case to the Board in due order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

